ORDER

PER CURIAM.
Defendant appeals following her conviction in a court-tried case of failing to place her vehicle not in motion as near the right-hand side of the road as practicable in violation of § 304.015 RSMo 1994. A two hundred dollar fine was imposed, plus costs. We have reviewed the briefs of the parties and the record on appeal and find no prejudicial error warranting reversal. No jurisprudential purpose would be served by a written opin*723ion. The judgment is affirmed in accordance with Rule 30.25(b).